Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Brandt on May 5, 2021.
The application has been amended as follows:

IN THE CLAIMS filed 4/26/21
Claim 1, line 1, “for a machine element,” has been deleted.
Claim 1, line 2, “at least one sealing element; and” has been changed to - -at least one sealing element comprising an elastomeric material and an integrated spring; and- -.
Claim 1, lines 10-13 have been deleted and replaced by - -wherein the spring is located in a circumferential recess of the at least one bearing element to secure the at least one seal to the at least one bearing element.- -
Claim 11, line 7, “the wall” has been changed to - -a wall- -.

The prior art of record does not teach nor render obvious the claimed combination of a bearing bush comprising at least one sealing element and at least one bearing element, the bearing element being tubular and comprising a plurality of protrusions extending in an axial direction on an outer circumference, wherein an inner diameter of the at least one bearing element is larger in sections corresponding to the protrusions than in remaining sections and (a) the sealing element is elastomeric and includes an integrated spring with the spring being located in a circumferential recess of the bearing element to secure the seal (clm 1), or wherein a wall thickness of the bearing element is 8-12 times smaller than the outer diameter of the bearing element (clm 11), or wherein the sealing element has a form-locked connecting with the bearing element and a wall thickness of the bearing element is 8-12 times smaller than the outer diameter of the bearing element (clm 12).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/           Primary Examiner, Art Unit 3656